Case 5:21-cv-00407-DSF-JEM Documeny8 Filed 04/12/21 Pagelofi1 Page ID#:1d5-6

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

CASE NUMBER:
David Romero
_— EDCV 21-0407-DSF (JEM)
Plaintiff,
V.
ORDER DENYING REQUEST TO PROCEED
Bakersfield Kern County FBI WITHOUT PREPAYMENT
OF FILING FEES
Defendant(s). AND CLOSING CASE
On 3/9/21 , the Court DENIED plaintiff's request to file the action without prepayment of

the full filing fee with leave to amend. Plaintiff was advised to resubmit the Request to Proceed Without
Prepayment of Filing Fees and Complaint with a certified copy of the Trust Account Statement and
Disbursement Authorization within 30 days, and failure to do so would result in closure of the case.

Plaintiff has failed to submit a timely response. Accordingly, the Request to Proceed without

Prepayment of Filing Fees is DENIED and the case is closed.

 

IT IS ORDERED.
tf { ) + }
DATED: April 12, 2021 bJoe A.  jSeacrer
United States District Judge
Presented by:

/s/John E. McDermott
United States Magistrate Judge

 

 

IFP-9 (04/15) ORDER DENYING REQUEST TO PROCEED WITHOUT PREPAYMENT OF FILING FEES AND CLOSING CASE
